DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 5 and 6, filed 21 October 2022, with respect to the rejection(s) of claim(s) 21-34 under 35 U.S.C.103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tonegawa US 2018/0138136 in view of Yu et al. CN 105870098 B.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-26, 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tonegawa US 2018/0138136 in view of Yu et al. CN 105870098 B.
Regarding claim 21, Tonegawa Fig. 16 discloses a microelectronic device, comprising: 
a substrate CP having a component surface (e.g. upper surface) and a die attach surface located opposite from the component surface; 
a wire bond WA attached to the component surface; 
a layered film as a back surface electrode BE on the die attach surface, wherein the layered film occupies more than 50% surface area of the die attach surface; and 
a die attach material BD1 on the layered film, wherein the layered film is attached to a portion of a lead frame DP by the die attach material.  
Tonegawa does not disclose a copper containing layer on the die attach surface. Whereas Yu et al. discloses a microelectronic structure comprising a copper containing layer 302 on the back surface of the die (e.g. die attach surface). 
Tonegawa and Yu et al. are analogous art because they are directed to packaging structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tonegawa because they are from the same field of endeavor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the structure of Tonegawa and incorporate the teachings of Yu et al. to improve production efficiency.
Regarding claim 22, Tonegawa and Yu et al. teach the microelectronic device of claim 21. Yu et al. p. 7 teaches wherein the copper containing layer is 5 microns to 10 microns thick.  

Regarding claim 23, Tonegawa and Yu et al. teach the microelectronic device of claim 21. Yu et al. teaches a conductive layer to be a single layer structure or a multilayer structure including one or a combination of aluminum, titanium, copper, tin, silver, nickel, gold. 
Although Yu et al. does not disclose the exact material of an intermediate layer between the copper containing layer and the die attach surface as that claimed by the Applicant, the material differences are considered obvious design choices and are not patentable unless obvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious before the effective filing date of the invention.  See MPEP 2144.07

Regarding claim 24, Tonegawa and Yu et al. teach the microelectronic device of claim 23. Yu et al. teaches a conductive layer to be a single layer structure or a multilayer structure including one or a combination of aluminum, titanium, copper, tin, silver, nickel, gold. 
Although Yu et al. does not disclose the exact material of the intermediate layer includes titanium as that claimed by the Applicant, the material differences are considered obvious design choices and are not patentable unless obvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious before the effective filing date of the invention.  See MPEP 2144.07

Regarding claim 25, Tonegawa and Yu et al. teach the microelectronic device of claim 21. Yu et al. p. 7 teaches further comprising a protective metal layer 303 between the copper containing layer 302 and the die attach material, the protective metal layer including at least one metal selected from the group consisting of tin, silver, and nickel.  

Regarding claim 26, Tonegawa and Yu et al. teach the microelectronic device of claim 21. Tonegawa [0079] teaches wherein the die attach material includes solder.  

Regarding claim 28, Tonegawa Fig. 16 discloses a microelectronic device, comprising: 
a substrate CP having a component surface (e.g. upper surface) and a die attach surface located opposite from the component surface; the component surface including an I/O pad PDG; 
a solder ball physically contacting the component surface, the solder ball attached to a lead LD;
a layered film as a back surface electrode BE on the die attach surface, wherein the layered film occupies more than 50% surface area of the die attach surface; and 
a die attach material BD1 on the layered film, wherein the layered film is attached to a portion of a lead frame DP by the die attach material.  
Tonegawa does not disclose a copper containing layer on the die attach surface. Whereas Yu et al. discloses a microelectronic structure comprising a copper containing layer 302 on the back surface of the die (e.g. die attach surface). 
Tonegawa and Yu et al. are analogous art because they are directed to packaging structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tonegawa because they are from the same field of endeavor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the structure of Tonegawa and incorporate the teachings of Yu et al. to improve production efficiency.

Regarding claim 29, Tonegawa and Yu et al. teach the microelectronic device of claim 28. Yu et al. p. 7 teaches wherein the copper containing layer is 5 microns to 10 microns thick.  

Regarding claim 30, Tonegawa and Yu et al. teach the microelectronic device of claim 28. Yu et al. teaches a conductive layer to be a single layer structure or a multilayer structure including one or a combination of aluminum, titanium, copper, tin, silver, nickel, gold. 
Although Yu et al. does not disclose the exact material of an intermediate layer between the copper containing layer and the die attach surface as that claimed by the Applicant, the material differences are considered obvious design choices and are not patentable unless obvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious before the effective filing date of the invention.  See MPEP 2144.07

Regarding claim 31, Tonegawa and Yu et al. teach the microelectronic device of claim 30. Yu et al. teaches a conductive layer to be a single layer structure or a multilayer structure including one or a combination of aluminum, titanium, copper, tin, silver, nickel, gold. 
Although Yu et al. does not disclose the exact material of the intermediate layer includes titanium as that claimed by the Applicant, the material differences are considered obvious design choices and are not patentable unless obvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious before the effective filing date of the invention.  See MPEP 2144.07

Regarding claim 32, Tonegawa and Yu et al. teach the microelectronic device of claim 28. Yu et al. p. 7 teaches further comprising a protective metal layer 303 between the copper containing layer 302 and the die attach material, the protective metal layer including at least one metal selected from the group consisting of tin, silver, and nickel.  

Regarding claim 33, Tonegawa and Yu et al. teach the microelectronic device of claim 28. Tonegawa [0079] teaches wherein the die attach material includes solder.  



Allowable Subject Matter
Claims 27 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898